 383315 NLRB No. 51CARA-CAM, INC.1The Respondent denied, however, the allegation that it has re-fused to bargain with the Union since July 1, 1993, and the legal
conclusions that it violated Sec. 8(a)(5) and (1) of the Act.Cara-Cam, Inc. and Teamsters Local Union No. 436a/w International Brotherhood of Teamsters,
AFL±CIO. Case 8±CA±25931October 31, 1994DECISION AND ORDERBYMEMBERSDEVANEY, BROWNING, ANDCOHENUpon a charge filed by the Union on November 12,1993, the General Counsel of the National Labor Rela-
tions Board issued a complaint on December 17, 1993,
against Cara-Cam, Inc., the Respondent, alleging that
it has violated Section 8(a)(5) and (1) of the National
Labor Relations Act.The complaint alleged that the Respondent andUnion were bound to a May 1, 1992, to April 30, 1995
collective-bargaining agreement, during the term of
which the Respondent unilaterally ceased making con-
tractually required contributions to the Union's health
and welfare and pension funds. Although properly
served with copies of the charge and complaint, the
Respondent did not file a timely answer.On June 1, 1994, counsel for the General Counselwrote the Respondent that no answer had been filed,
and set a June 9, 1994 deadline for receipt of an an-
swer. Subsequently, counsel for the General Counsel
granted the Respondent further extensions to file an
answer until June 21 and 27, 1994.On June 24, 1994, the Respondent filed an answerto the complaint. The answer admitted, among other
things, the Union's representative status, and that the
parties have been bound to a succession of collective-
bargaining agreements. The Respondent also admitted
unilaterally failing to remit required contributions to
the Union's health and welfare and pension funds be-
ginning about July 1, 1993.1The Respondent affirma-tively pled in its answer that, because of adverse eco-
nomic circumstances, it has been unable to remit these
required contributions.On August 16, 1994, counsel for the General Coun-sel filed a Motion for Summary Judgment. Counsel ar-
gued that in view of the Respondent's admissions to
all of the factual allegations in the complaint, the
pleadings raised no issues of material fact requiring a
hearing.On August 19, 1994, the Board issued an ordertransferring the proceeding to the Board and a Notice
to Show Cause why the motion should not be granted.
The Respondent filed no response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentThe Respondent admits to all the operative facts giv-ing rise to the unfair labor practices alleged in the
complaint. It admits that it is a member of the United
Truckers Association of Cleveland, Ohio, and that it
has designated the Association to act as its collective-
bargaining representative. It also acknowledges the ex-
clusive representative status of the Union and the ap-
propriateness of the unit. It concedes that there have
been a succession of collective-bargaining agreements
between the parties, culminating in the current 1992±
1995 contract. It also admits that, about July 1, 1993,
it unilaterally ceased making contractually required
health and welfare and pension contributions to the
Union's funds.In defense of its unilateral action, the Respondentpleads financial difficulties. It is well settled, however,
that ``economic inability to pay does not constitute an
adequate defense to an allegation that an employer has
violated Section 8(a)(5) by failing to abide by the pro-
visions of a collective-bargaining agreement.'' Aber-nathy Excavating, 313 NLRB 68 (1993). Accordingly,we find that the Respondent has failed to present a
meritorious defense to its unlawful conduct, and grant
the General Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, an Ohio corporation, with an officeand place of business in Independence, Ohio, is en-
gaged in the intrastate and interstate transportation of
concrete aggregates and asphalt. Annually, the Re-
spondent provided services valued in excess of
$50,000 from its Independence, Ohio facility to Cleve-
land Trinidad Paving Company, an Ohio business di-
rectly engaged in interstate commerce. The parties
admit, and we find, that the Respondent is an employer
engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that the Union is a labor
organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Representative Status of the UnionThe following employees of the Respondent con-stitute a unit appropriate for collective bargaining with-
in the meaning of Section 9(b) of the Act:All employees employed by members of the[United Truckers Association of Cleveland, Ohio]
and of the employers who have authorized the As-
sociation to bargain on their behalf, but excluding
office clerical employees, guards and supervisors
as defined in the Act. 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2We note that in par. 11 of the complaint which alleged the re-fusal to bargain the references to the Employer and the Union were
transposed. This clearly inadvertent error does not affect our deci-
sion.3New Horizons for the Retarded, 283 NLRB 1173 (1987).4Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd.mem. 661 F.2d 940 (9th Cir. 1981).5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Since about 1965, and at all material times, theUnion has been the designated and recognized exclu-
sive representative of this unit under Section 9(a) of
the Act. This recognition has been embodied in a suc-
cession of collective-bargaining agreements, the most
recent of which is effective by its terms from May 1,
1992, until April 30, 1995. At all times since about
1965, the Union, by virtue of Section 9(a) of the Act,
has been the exclusive representative of the Respond-
ent's employees for the purposes of collective bargain-
ing.B. Refusal to Comply with the ContractAbout July 1, 1993, during the term of the 1992-1995 collective-bargaining agreement, the Respondent
unilaterally ceased remitting on behalf of its employees
contractually required contributions to the Union's
health and welfare and pension funds. These contrac-
tual provisions relate to wages, hours, and other terms
and conditions of employment in the unit and are man-datory subjects for purposes of collective bargaining.We find that by the above acts and conduct, the Re-spondent has been failing and refusing to bargain col-
lectively and in good faith with the exclusive collec-
tive-bargaining representative of its employees in vio-
lation of Section 8(a)(5) and (1) of the Act, as al-
leged.2CONCLUSIONOF
LAWBy discontinuing contractually required contributionsto the Union's health and welfare and pension funds,
the Respondent has committed unfair labor practices
affecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.We shall order the Respondent to make the appro-priate contributions to the health and welfare and pen-
sion funds that it failed to make since about July 1,
1993, together with any additional amounts required as
a result of the Respondent's obligations under the col-
lective-bargaining and fund agreements. See
Merryweather Optical, 240 NLRB 1213, 1216 fn. 7(1979). We shall also order the Respondent to make
employees whole, with interest,3for any expenses theymay have incurred as a result of the Respondent's fail-ure to make contributions,4to be computed in themanner prescribed in Ogle Protection Service, 183NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971).ORDERThe National Labor Relations Board orders that theRespondent, Cara-Cam, Inc., Independence, Ohio, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing to bargain with Teamsters Local UnionNo. 436 a/w the International Brotherhood of Team-
sters, AFL±CIO, by failing to make required contribu-
tions on behalf of its employees to the Union's health
and welfare and pension funds.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Pay into the funds, on behalf of its unit employ-ees, those health and welfare and pension contributions
it failed to make as a result of the unlawful discontinu-ation of fund payments, in the manner set forth in the
remedy section of this decision.(b) Make whole, in the manner set forth in the rem-edy section of this decision, unit employees for any
expenses they suffered because of the Respondent's
failure to remit contractually required contributions to
the health and welfare and pension funds. The appro-
priate unit is:All employees employed by members of the[United Truckers Association of Cleveland, Ohio]
and of the employers who have authorized the As-
sociation to bargain on their behalf, but excluding
office clerical employees, guards and supervisors
as defined in the Act.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payments records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of contribu-
tions due under the terms of this Order.(d) Post at its facility copies of the attached noticemarked ``Appendix.''5Copies of this notice, on formsprovided by the Regional Director for Region 8, after
being signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices 385CARA-CAM, INC.to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any other
material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail to bargain in good faith withTeamsters Local Union No. 436 a/w International
Brotherhood of Teamsters, AFL±CIO, as the exclusive
bargaining representative of an appropriate unit of ouremployees, by discontinuing contributions to theUnion's health and welfare and pensions funds.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
give effect to the terms and conditions ofemployment in our collective-bargaining agreement
with the Union by paying into the funds, on behalf of
our unit employees, those health and welfare and pen-
sion contributions we unlawfully failed to make.WEWILL
make whole unit employees for any ex-penses resulting from our failure to make contractually
required contributions to the health and welfare and
pension funds. The appropriate unit is:All employees employed by members of the[United Truckers Association of Cleveland, Ohio]
and of the employers who have authorized the As-
sociation to bargain on their behalf, but excluding
clerical employees, guards and supervisors as de-
fined in the Act.CARA-CAM, INC.